      Case 1:19-cr-00838-PAE Document 29 Filed 08/18/20 Page 1 of 1
                                                    30 ROCKEFELLER PLAZA   AUSTIN          LONDON
                                                    NEW YORK, NEW YORK     BEIJING         MOSCOW
                                                    10112-4498             BRUSSELS        NEW YORK
                                                                           DALLAS          PALO ALTO
                                                    TEL +1 212.408.2500    DUBAI           RIYADH
                                                    FAX +1 212.408.2501    HONG KONG       SAN FRANCISCO
                                                    BakerBotts.com         HOUSTON         WASHINGTON




                                                                           Brendan F. Quigley
                                                                           TEL: (212) 408-2520
                                                                           FAX: (212) 259-2520
August 18, 2020                                                            brendan.quigley@bakerbotts.com

Hon. Paul A. Engelmayer
U.S. District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re: United States v. Amit Agarwal, No. 19 Cr. 838 (PAE)

Dear Judge Engelmayer:

                  I, along with co-counsel Peter Skinner of Boies Schiller, represent Amit Agarwal
in this matter.

              A status conference is scheduled for September 1, 2020. I write, with the consent
of the government, to request a 30-day adjournment of that conference.

                 As the Court may recall, Mr. Agarwal submitted an application for a deferred
prosecution on June 5, 2020. We understand that the deferred prosecution request is still under
consideration by the government, and the adjournment is necessary to allow for full consideration
of that request.

              The defense consents to an exclusion of time under the Speedy Trial Act between
September 1 and the date of the re-scheduled conference. The parties agree that ends of justice
served by the exclusion outweigh the best interests of the public and the defendant in a speedy
trial.

                                                      Respectfully submitted,

                                                      /s/ Brendan F. Quigley
                                                      Brendan F. Quigley
